PER Cukiam.
Determinative of the appeal is this question: Did the failure to report the sale made 13 April 1959 within five days as directed by G.S. 45-21.26 render the subsequent sale void? The answer is no.
If a trustee fails to report within the five days directed by the statute, the clerk may compel a report. G.S. 45-21.14. When the clerk assumes jurisdiction and orders a resale based on a raised bid, his orders are not void. One who purchases and receives a deed for the property pursuant to such orders acquires a good title. G.S. 45-21.29.
Affirmed.